MEMORANDUM OF DECISION.
On appeal from a judgment of the Superior Court (York County) entered on a jury verdict convicting him of attempted murder and aggravated assault in violation of 17-A M.R.S.A. §§ 152, 201, and 208 (1983), Glen Willey challenges the sufficiency of the evidence and contends that certain testimony received at trial so affected the integrity of the proceeding as to deprive him of his right to a fair trial. In the circumstances we find no error in the reception of that testimony, let alone the obvious error that would warrant reversal in the absence of any timely objection. See State v. True, 438 A.2d 460, 467 (Me.1981). On the basis of all the evidence viewed in the light most favorable to the prosecution, the jury rationally could find beyond a reasonable doubt every element of the offenses charged. See State v. Barry, 495 A.2d 825, 826 (Me.1985).
The entry is:
Judgment affirmed.
All concurring.